Reinforcing the Union's disaster response capacity (debate)
The next item is a statement from the Commission on reinforcing the Union's disaster response capacity.
Mr President, last year, thanks to the Community Civil Protection Mechanism, the EU mobilised en masse to help the Member States stricken by the catastrophic forest fires.
We have identified certain points that require immediate attention in a bid to avoid similar disasters in future.
Firstly, we need to overcome the lack of available technical resources for disaster relief. This was noted during the operations in 2007.
Secondly, there must be an integrated approach to dealing with forest fires, and prevention, readiness and response.
Thirdly, the operational capability of the Commission's Monitoring and Information Centre should be strengthened.
The Commission has already adopted some practical operational measures, the main ones being:
the establishment and training of a network of forest-fire experts;
interoperability training for national firefighting teams;
a large-scale exercise organised in Sardinia in April, with the participation of forces from five Member States;
the formation of three civil protection units for aerial forest firefighting.
Funds have already been secured for the transport of aid equipment. In addition, under the 2008 pilot programme for forest fires, we are cooperating with Member States to create tactical reserves that will be on standby for emergencies in Europe.
In addition, between 2007 and 2013, approximately EUR 5.8 billion will be available under the cohesion policy programmes, for risk prevention and response to various types of disaster, including forest fires.
A further EUR 1.6 billion will be available from the rural development funds to restore forest resources and initiate preventive actions.
Lastly, for the most devastating natural disasters, the option of support from the European Solidarity Fund is retained.
In the Communication it presented in March, the Commission underlined the need for an integrated approach to disaster management, which must include prevention, readiness, response and restoration. It examined all types of natural and man-made disasters, within and outside the EU, and also all the Community resources available for disaster response.
In addition to civil protection, the Communication examined three other areas of Community action:
strengthening European humanitarian aid;
improving the coordination of intervention capability for disaster response;
upgrading interinstitutional cooperation, i.e. cooperation between European agencies or institutions.
We are also developing an action plan. This will be ready in the summer and will map out a range of specific initiatives over and above those mentioned in the Communication, such as:
analysis of the shortcomings in material and technical support capability, for both humanitarian and civil protection actions. This will enable us to determine which particular tools are available, which are the most necessary, and which are most cost-effective;
support for initiatives to limit disaster risks in third countries;
closer cooperation with the UN, the International Bank and various NGOs, with a view to strengthening disaster response capability at global level;
better use of science, technology and innovation;
an upgrade in the role of our agencies in disaster response throughout the world;
a more effective evaluation of disaster damage.
As regards disaster prevention, there is at present no integrated European approach. To address this issue, the Commission is preparing a communication to assess the added value of instituting a Community disaster prevention mechanism. The Commission will present possible options aiming at:
improving our knowledge of disasters and their impact;
improving the interconnection of related policies, e.g. the interconnection between land-use planning and disaster prevention;
improving the use of Community resources.
In addition to this initiative, which will focus on the EU, the Commission is drawing up a strategy for disaster risk reduction in developing countries.
Lastly, the Commission has taken a series of measures to strengthen the EU's intervention capability to respond to disasters that might occur in Europe. In particular, the Commission's Monitoring and Information Centre is being strengthened. Since we do not currently have detailed analyses of the gaps and shortcomings in response capability in the event of major disasters, we are in the process of analysing disaster scenarios and testing innovative arrangements. This will release civil protection resources and capabilities for operations on a European scale. By mid-2009, the Commission also intends to submit proposals for a European disaster response training network.
To conclude, I would like to thank Parliament for the constant, steady support it is giving in strengthening the Community's disaster response capability. This support is reaffirmed in the draft resolution that is to be put to the vote in plenary.
Mr President, in recent years many EU Member States have been stricken by natural disasters such as fires, floods and earthquakes. Human lives have been lost, properties, farms and houses have been destroyed, and the environment has suffered devastating damage that will take many years to repair.
One of the key principles on which the EU was founded is that of solidarity. This means that in the event of a natural disaster, it is extremely important that the EU should be able to provide not only coordinated technical assistance, but also, through the European Solidarity Fund, financial resources to stricken areas. I have listened with interest to the Commissioner's analysis of all the elements of prevention and coordinated intervention, and we expect to see corresponding action on the part of the European Commission.
Allow me to focus attention on an issue concerning the European Solidarity Fund. I consider it unjustifiable for the Council decision not to adopt the regulation on the European Solidarity Fund, and this decision should therefore be revised.
The restructuring of the European Fund will contribute significantly. Firstly, the EU will be in a better position to manage natural disasters effectively and flexibly. Secondly, citizens left homeless and insecure after a disaster will immediately be aware of European solidarity. They will understand the importance of being citizens not only of a country, but also of the EU.
Such are the policies and actions that European citizens expect of us, and I hope the regulation on the European Solidarity Fund will be adopted without delay.
on behalf of the PSE Group. - (PT) Mr President, Commissioner, ladies and gentlemen, it is a sort of annual ritual, either before or after the summer: forest fires are on the political agenda. This is an increasingly serious issue, however, because natural disasters are linked to climate change. And because extreme weather events are gradually getting worse, scientists warn that natural disasters are becoming increasingly frequent and intense, which means periods of repeated and more extreme drought, heavier and more destructive flooding, more frequent bouts of excessive heat and more violent and larger forest fires which are more difficult to combat.
In 2006 the European Parliament approved three reports on this issue, in one of which the Environment Committee draftsman suggested that the Commission present a directive on fires. My question to the Commission is therefore: in view of the circumstances and bearing in mind that an integrated approach to this issue is needed - in other words, anti-climate change policy cannot be dissociated from civil protection policy - does the Commission not think that in these circumstances a directive on fires is justified?
Meanwhile, this debate is taking place at a particularly critical time: the energy crisis, the food crisis and so on. All this is also linked. Biomass, for example, should be exploited to clean up the forests, thereby avoiding fires, and used to produce energy at the same time. Another advantage of this is that it means that cereals are not being used to produce biofuels.
on behalf of the ALDE Group. - Mr President, recitals A and D and paragraph 4 of this resolution clearly stress the value of prevention. This is extremely wise, as prevention is always better - much better - than cure. In this respect I wish to speak about a particular type of preventable mass disaster: that of building collapse. I was prompted to do so by an event that occurred in Cyprus very recently. Last Wednesday the steel roof of the 1 100-seat capacity municipal theatre of Nicosia collapsed, suddenly and without warning. The force of the falling steel beams and other debris crushed the seats below. Luckily the theatre was empty at the time; otherwise hundreds of civilians would have been killed or injured. In the previous few days this theatre was packed with children attending various school events. Two weeks ago the visiting Bolshoi Ballet performed there to a packed audience, and a few months ago President Barroso - along with many EU officials, MEPs, the President of Cyprus, ministers, MPs and many others - attended the ceremony of Cyprus's entry into the euro area in the same theatre. It is a miracle that a mass disaster of huge proportions did not occur.
It is noted that major reconstruction works costing approximately EUR 6 million were carried out in the building only three years ago but it seems that none of the responsible, esteemed and highly paid architects, engineers, government officials etc. managed to diagnose that the 50-year-old steel roof was totally unsafe. It is suspected that other public buildings in Cyprus may be structurally dangerous but, due to apparent negligence or ignorance, or corruption concerning relevant authorities or departments or private firms, corrective measures are not being implemented. A similar situation, in fact, may apply to other EU Member States. Incidentally, in Cyprus, public buildings are, mostly, totally not subject to anti-seismic legislation, although private buildings are. I call upon the Commission to make sure that, with this resolution, a check is carried out on the safety of buildings in the EU.
Mr President, Commissioner, we can all see that natural disasters are on the increase because they are caused by changes in both climate and land use.
The resolution I have drawn up - and I hope we shall have a near-unanimous vote on Thursday in plenary, as we did in the Committee on the Environment, Public Health and Food Safety - calls on the Commission to stop procrastinating, talking idly and postponing.
I ask you, Commissioner: do you intend to take steps in the Commission to ensure that the Barnier proposal on the creation of a European civil protection force is approved, as the European Parliament repeatedly requests in its resolutions?
Do you intend to take steps to make the Solidarity Fund more flexible and less bureaucratic?
Do you intend to take steps to fill in the serious gaps in the legislation and the policies applied to allow Europe a greater and more effective presence in backing up the action taken by Member States where natural disasters are destroying properties and taking lives?
In the Committee on the Environment, we approved a series of questions to the Commission, and you told us today that in a year's time, in mid-2009, you would present proposals. The question is, when will the Commission decide to examine these issues seriously and give an answer to the European Parliament's proposal?
Which proposals do you agree with, and when will you carry them out? Which do you disagree with, and why? If the Council is holding you back and refusing to give you the funding you need, or if certain people in the Commission are preventing you, Mr Dimas, you should tell us so that we can help you. We do not want just fine words; we want action, so that this summer we will not be mourning the victims of major ecological disasters.
(BG) Earlier this evening I presented to this Parliament the face of corruption at the top in Bulgaria, Ahmed Dogan, and the party he heads, the Movement for Rights and Liberties. Now I would like to provide some specific information concerning forest fires.
It is a public secret in Bulgaria that what Dogan himself refers to as 'the circle of companies' around his party has been cutting down, for eight years now, the forests of Bulgaria. The easiest way for them to cover up this crime is to set up forest fires, and every summer thousands of hectares of Bulgarian forests are set on fire and burnt. And if that used to be a purely Bulgarian problem, today it emerges as a problem at the European level as well because Bulgaria is entitled to quite substantial subsidies to respond to disasters occurring in the forests. But where would these subsidies go through? These subsidies would be remitted to the Ministry of Emergencies, which is headed by Dogan's deputy, Mrs. Emel Etem. It is the ministry where tens of millions of euros from the European Solidarity Fund intended for the floods in Bulgaria have disappeared. And I call upon you, Mr. Commissioner, and you all, members, to come visit Bulgaria in order to see the kind of solidarity that Emel Etem has for her own constituency, that of the MRL to its own constituency, to the Muslim Bulgarians, who have been living in temporary shelter, in caravans not fit for living in, while the money from the European Solidarity Fund has sunk away somewhere in the depths of the ministry run by the MRL.
This is the reason why I bring up this issue. This is a grave crime against Bulgarian nature and against the European Union, a virtual theft of its funds. Whatever disaster may befall Bulgaria in the future, it can never compare to the disaster called Movement for Rights and Liberties.
(ES) Mr President, I welcome the Committee on the Environment's initiative, which we can add to a list of many others by the Committee on Regional Development in the present legislative period, even though these initiatives are not always well understood. The truth is that some developments, including some legal decisions, show our concerns were fully justified.
Nevertheless, it is sad to see the Council being so insensitive and unresponsive. It is also paradoxical that questions affecting the environment, regional policy and agriculture are the responsibility of the Ministers of Finance.
National governments should reflect on the stubborn refusal to reform the obsolete Solidarity Fund, despite the efforts of Parliament and the Commission and the clear public demand for such reform. I hope that this summer we do not suffer the scourge of fires, droughts and floods of other years. I hope the Council is not forced, once again, to issue empty communiqués of solidarity rather than offering coordinated civil protection mechanisms and funds to help people, leaving us to complain about citizens being indifferent and disinterested in what our institutions are doing.
Some members of the Committee on Regional Development have presented amendments to draw the Council's attention to the need for reforms and initiatives. We will see whether the Council, which is conspicuous by its absence today, is able to make some response.
(ES) Mr President, I would like to begin by welcoming Parliament's initiative to step up the European Union's disaster response capacity, given that, unfortunately, disasters are increasingly common and this will certainly become a fundamental challenge to our political initiative and capacity to respond rapidly.
We must adopt a wide-ranging approach that considers how to deal with, prevent and recover from disasters, so it is important we ask the Commission to urgently present proposals to prevent disasters in the European Union.
Similarly, we must take into account the need to recognise the specific nature of natural disasters caused by droughts and fires in the Mediterranean region and adapt our prevention, investigation, risk management, civil protection and solidarity mechanisms accordingly.
We know that the resources available to Member States to fight forest fires, especially from the air, are sometimes limited, so we ask the Commission to bring forward measures to finance community teams, with the aim of increasing capacity and complementing national resources.
This resolution must also make a firm request to Council to adopt a decision on the proposed Regulation of the Solidarity Fund, to facilitate a quicker and more effective response to disasters that Member States are unable to deal with alone. Neither can we forget the victims of these disasters, who need immediate aid and support.
We cannot remain indifferent to this situation, which, year after year, summer after summer, afflicts many parts of the European Union. We must be able to respond decisively to these unfortunate events and help the people who are caught up in them. The future is uncertain, and we in the European Union must get involved.
(FR) Mr President, it is surely regrettable that once again, on the eve of the holidays, we are meeting to discuss this same problem, which creates the impression that we are seeing no progress from one year to another. At a time when most of our fellow citizens have doubts about the effectiveness of Europe, it is urgently necessary to show them that when natural disasters, be they fires, floods or even epidemics, put people's life and property at risk, Europe can respond and that, basically, when they are in trouble, they need Europe and that Europe is there for them.
Where are we today? Once again, we talk about the need for solidarity and, of course, of the need for a binding framework. We absolutely must convince Member States of the need for a genuine, operational civil protection force equipped with financial reserves, assistance mechanisms and additional European resources. Of course we must strengthen humanitarian aid by filling the existing gaps as regards the provision of that aid and strengthening global capacity. We have to create a training network. As the Commissioner said, it is essential to train experts in emergency aid in the event of disasters, drawing on the experience acquired by Member States in the field of civil protection training. Above all, however, we need to take preventive action and in order to do that we need genuine policies relating to soil, land and forest. We need to take preventive action and only then can we prepare for disasters by taking remedial action and setting up early warning systems, for that is absolutely essential.
What is the situation with the Barnier report proposal? I would like to see practical results in the wake of that proposal.
(EL) Mr President, Commissioner, last September, many politicians expressed grief over the fire victims, but not many spoke of the responsibility they should have felt because the fires had been allowed to happen and we had suffered such disastrous results. Now, politicians should feel responsible. For this reason, before the summer and the outbreak of fires, the Socialist Group in the European Parliament requested in its oral question that we hold a debate here with the Commission on what was being done to prevent fires.
Commissioner, you said that EUR 5.8 billion would be made available for the period 2009-2013 to prevent fires. Today, in 2008, how much money have you allocated for prevention? How many governments, and which ones, have made use of this funding?
Unfortunately, last year when the worst fires occurred, the Greek Government acknowledged in its report to the Commission that there was a lack of coordination between the agencies concerned, and a lack of prevention plans. Have you, in the meantime, looked at what has been done in Greece to alleviate these problems, or are you simply allocating funds to governments that are likely to waste them?
(DE) Mr President, Commissioner, ladies and gentlemen, as a signatory of some amendments on behalf of the PPE-DE Group and as a member and Vice-Chairman of the Committee on Regional Development, I would like to take the opportunity to present my views on the Solidarity Fund and its revision, as rapporteur of the European Parliament.
Since the report on the Commission's draft instrument on the new Solidarity Fund was adopted in Parliament by an overwhelming majority in May 2006, this draft has been with the Council, where a majority of the Member States reject the new Fund in its amended form. None of the intervening Council presidencies has included the new Solidarity Fund in its work programme. On the contrary, the revised version is being blocked in the Council by the Finance Ministers. Accordingly, the new Fund, designed to cover the period from 2007 to 2013, is not in force. Unfortunately, until further notice we only have the old Fund, which has been in existence in its present form since September 2002 and which was cobbled together hurriedly at the time. In tough negotiations and hard bargaining here in Parliament in 2006, we managed to work out compromises designed to make the Solidarity Fund a faster, more effective and, above all, more clearly defined emergency aid instrument. Now the Council wants to bury this revised version once and for all.
I fail to comprehend how we, as a community based on solidarity, can turn our backs in this way, because of the sensitivities of some Member States, on an emergency instrument whose name celebrates the concept of solidarity. We improved that instrument. We extended it. I cannot grasp why those who have already benefited from the Fund are now withholding their approval. For this reason I make an urgent appeal to the Council to reconsider its decision and finally adopt the revised version. We are a community based on solidarity, Mr President, and no one knows when or where the next disaster will occur. It will then be your responsibility ...
(The President cut off the speaker.)
(EL) Mr President, it goes without saying that any substantial natural disaster management action by the EU has to be effective in prevention, response and regeneration. Yet what we find here is that, owing no doubt to pre-conceived ideas or to some fixation, there is a reaction against the EU getting involved in prevention. There is a very obvious reaction within the Commission itself, just as there is on some of the benches here, because some people think that the EU has no part to play in the matter.
I strongly object to this attitude. Without prevention we can achieve nothing. The sight of President Barroso flying in at the end in a helicopter, holding a cheque from the Solidarity Fund, is not what the EU's practice of solidarity is all about. Practice of solidarity means a comprehensive response framework. Mr Barnier has outlined a similar one, but it is still festering somewhere in the labyrinthine depths of bureaucracy. We have made our diagnosis clear and are now writing out the prescription.
(HU) Under the previous agenda item, mention was made of the point that the majority of Europe's natural disasters are water-related: drought, floods, forest fires. One of the roots of the problem lies in traditional flood defence methods; to be more specific, it lies in the fact that if flooding occurs our main priority is to remove water as quickly as possible, but then a few months later when we have droughts or forest fires we are surprised to discover how useful it would have been to have had proper storage to capture the rainwater that fell when the floods or extreme precipitation events occurred. It would therefore be very important, and to some extent it could address - in other words help to prevent - the problems mentioned here, if we managed to realign the focus of water management as a whole to the principle that every drop of fresh water is a valuable resource that must be saved for more difficult, drier times. It would be especially important, particularly in the new Member States, to promote this to the level of Community policy, so that, as a Community policy, we could develop it using Community funds and thereby mitigate the damage that results from floods, drought and forest fires.
(CS) Although I speak as a Member representing a country that is not going to experience serious problems with fires until we feel the full impact of global warming, I understand the importance of solidarity among European countries. Having listened to similar debates several times before, I firmly believe, as a former manager, that it is high time we had a common strategy focusing on prevention, on how to provide help when a country needs it. It is not a question of money. It is a question of capacity and targeted management, targeted aid that does not depend solely on financial means. I am also calling on the Council, all the presidencies and of course the Commission to make every effort to ensure that we in this House do not stand here empty-handed and can vote on whether we help today or in a week's time, whether the disaster is big or small.
(PL) Mr President, I am one of the five called under the catch-the-eye system. I wanted to say that there are two things we can do as regards natural disasters. The first is to prevent them to whatever degree we can, for example, flooding, and then when they occur we have to look after the people affected by these disasters. One of the activities is psychological counselling. We can see someone who has lost everything they had through flooding, their house, whatever they had; they continue living, but are destitute, and they experience an enormous sense of loss. I know from experience that the work of psychologists is very important at these times, so I believe that such disaster relief groups should include and provide funds for psychologists to go into action immediately in order to help these people.
Mr President, I thank all the speakers for their very positive contributions.
The Commission is committed to helping substantially towards strengthening the Community's disaster response capacity. In the Communication it issued in March, and through measures that are now in preparation, the Commission is adopting an integrated approach.
Firstly, we are examining all aspects of disasters: prevention, preparation, readiness, immediate response and long-term restoration.
Secondly, we are examining all types of disaster, both natural and man-made, within the EU and outside it.
Thirdly, we intend to integrate all the Community resources by improving coordination between EU agencies.
As for the points raised, first of all, Parliament and the European Commission agree on reforming the Solidarity Fund. Unfortunately, the Council rejects this reform. The Commission, however, does not intend to withdraw its proposal, and has high hopes that the Council will be won over.
As for the directive on forest fires, my departments are working on a communication on disaster prevention, and one option to be assessed is to institute legislation specifically on forest fires.
The Commission was the main driving force in adopting the Eurocodes on safe buildings. These are the European standards for the earthquake stability of buildings; they are now being incorporated into national legislation and are being enforced accordingly.
I am a very keen supporter of Mr Barnier's proposals. May I remind you, however, that the Council's unanimous approval is required. We all know that at present there is no unanimity among the Member States. For this reason, the preparation of our proposals is taking longer than we would wish. Let me simply remind you that under the Lisbon Treaty, a qualified majority in Council would be sufficient.
We have already financed Red Cross programmes for the provision of psychological relief, and further programmes are in preparation at technical level.
Lastly, the Commission notes the strong interest and increased role of the European Parliament in the field of disaster management. I look forward to excellent collaboration with Parliament and the Council in defining the limits of subsidiarity in order to promote and further develop the European dimension in disaster management.
I have received one draft resolution submitted under Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 19 June 2008.
Written Statements (Rule 142)
The forest fires in Greece, Italy and Spain during the summer of 2007 and the floods in Romania and Great Britain have led to an increase in the calls formulated for improving the efficiency of the EU response capacity in case of disasters. The frequency of disasters related to climate change has been increasing and requires multilateral and coordinated reactions to mobilize all available resources, taking into account aspects such as rapidity, efficiency and financial yield.
The actions proposed by the Commission, which will contribute to increasing the EU response to disasters include the strengthening of the Monitoring and Information Centre (MIC), improving the European Civil Protection response capacity and a better coordination between the UN and the Red Cross as regards the provision of humanitarian assistance. It is also intended to set up a European Disaster Response Training Network, early warning systems and the use of the European emergency number "112”, which is not very well known in all Member States. In Romania, only 30% of the citizens know that this number can be called in case of emergency from any EU country and national authorities need to continue their efforts to promote this number in order to respond rapidly to problems related to climate change and other problems.